DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 11, 2021 have been entered. Claims 1 and 2 have been amended. Claims 3-11 have been added. Claims 1-11 are still pending in this application, with claims 1, 2 and 9 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input interface, an identifying subsystem and an association subsystem in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 2, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Grychtol et al. (US 20160242673 A1), referred herein as Grychtol in view of Tawhai et al. (US 20110093243 A1), referred herein as Tawhai.
	Regarding Claim 1, Grychtol teaches a system for generating association data for use in generating a finite element model of an anatomical structure (Grychtol Abs: The data processor outputs a representation of the reconstructed electrical properties and generates or processes anatomical models descriptive of the body part. The data processor uses biometric data of the patient and, according to the biometric data of the patient, selects an anatomical model for reconstructing the measured electrical voltages of the body part into electrical properties or changes thereof; [0160] The 3D anatomical models are tetrahedral finite element models (FEMs) of the thorax between vertebrae T3 (3.sup.rd thoracic vertebra) and L1 (1.sup.st lumbar vertebra), including internal organs), the system comprising:
an input interface configured for obtaining model data defining a segmentation model for segmenting the anatomical structure, the segmentation model representing a reference shape of the anatomical structure (Grychtol [0035] the system comprises an input interface (29) for inputting biometric data (201) of the patient for use by the data processor (19),the data processor (19) is adapted to select one of the models from the plurality of anatomical models on account of (i.e. based on or by taking account of) the biometric data of the patient; [0096] The “standardized ribcage” is meant to represent a 
an identifying subsystem configured for identifying a pre-determined anatomical region of interest in the segmentation model (Grychtol [0061] Optionally, the belt carries an identifier, such e.g. a radio frequency identification (RFID), which is readable by the data processor);
an association subsystem configured for generating association data associating a segmentation model part of the segmentation model with the mesh property, the segmentation model part representing the pre-determined anatomical region of interest (Grychtol [0075] The anatomical matching of the model and the displayed contours derived from it bear the great advantage that the functional information obtained by EIT can now be projected into the anatomical context. This does not only facilitate their visual interpretation but can also be used to automatically interpret the EIT signals obtained since the contours of functional structures can be used to (automatically) cluster the pixels within such structures to form Regions Of Interest (ROI) that match functionally meaningful anatomical structures such as heart, lungs and aorta. Signals of pixels falling within such ROIs can be easily identified and analyzed separately for each one of the ROIs by automatic signal processing means and algorithms. The result of such ROI-based analysis can either be shown for each pixel within such ROI separately or as one global number (or in a case of a series of EIT images as a time course) representing the entire ROI; [0187] The 2D organ contour is associated with the selected patient-category-specific 3D anatomical model for display on a graphical user 
	But Grychtol does not exactly each the pre-determined anatomical region of interest having been pre-determined based on a mesh property being desired in meshing a finite element model part of the finite element model which corresponds with the pre-determined anatomical region of interest.
Tawhai discloses a structural and functional model for a lung or similar organ is virtually defined by encoding aspects of branching passageways, which is analogous to the present patent application. Tawhai teaches the pre-determined anatomical region of interest having been pre-determined based on a mesh property being desired in meshing a finite element model part of the finite element model which corresponds with the pre-determined anatomical region of interest (Tawhai- [0155] A fractional four-step projection method is employed to enforce mass conservation. To model a breathing lung with compliant airways and moving mesh, the Arbitrary-Lagrangian-Eulerian (ALE) method has been implemented into the 3D model; [0050] The three-dimensional model, relying on the two dimensional and one-dimensional skeletons, is useful to model airways, vascular structures, endocrine ducts and the like. The techniques as described herein teach and enable: (1) generation of a complete geometric model for the full conducting airway tree in an imaged subject, comprising on average 16 generations of adjacent branching passageways and more than 60,000 airway segments, and/or automatic generation of a pulmonary vascular arterial or venous tree of similar 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Grychtol to incorporate the teachings of Tawhai, and applying the method for multi-scale meshing of branching biological structures, as taught by Tawhai into the electrical impedance tomography system for determining electric properties of an internal body part of a patient.
Doing so would incorporate and seamlessly combine information available in one, two and three dimensions, (1D, 2D, 3D) so as to support efficient modeling and customization of a model to a real biological branching structure, both at the same time in the finite element modeling of anatomical structure.

Regarding Claim 2, Grychtol in view of Tawhai teaches a method for generating associated data for use in generating a finite element model of an anatomical structure (Grychtol Abs: The storage unit comprises a reconstruction algorithm used by the data processor for reconstructing the measured voltages of the body part into electrical properties or changes thereof. The data processor outputs a representation of the reconstructed electrical properties and generates or processes anatomical models descriptive of the body part. The data processor uses biometric data of the patient and, according to the biometric data of the patient, selects an anatomical model for reconstructing the measured electrical voltages of the body part into electrical properties or changes thereof; Tawhai [0004] The invention concerns methods for mathematically 
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 6, Grychtol in view of Tawhai teaches the method according to claim 2, and further teaches wherein the mesh property includes a type of finite element in the finite element part of the finite element model (Tawhai- [0159] The model requires definition of its material properties; [0104] Wall compliance values and boundary condition data are collected both before and after the event). Same motivation as Claim 1 applies here.

Regarding Claim 9, Grychtol in view of Tawhai teaches a method for generating associated data for use in generating a finite element model of an anatomical structure, the system comprising (Grychtol Abs: The storage unit comprises a reconstruction algorithm used by the data processor for reconstructing the measured voltages of the body part into electrical properties or changes thereof. The data processor outputs a representation of the reconstructed electrical properties and generates or processes anatomical models descriptive of the body part. The data processor uses biometric data of the patient and, according to the biometric data of the patient, selects an anatomical model for reconstructing the measured electrical voltages of the body part into electrical properties or changes thereof):
Grychtol [0035] the system comprises an input interface);
one or more processors (Grychtol Abs: a processor and a storage unit).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 10, Grychtol in view of Tawhai teaches the system according to claim 9, and further teaches wherein the selected mesh properties include a selected mesh resolution and/or a selected finite element type (Tawhai- [0159] The model requires definition of its material properties; [0104] Wall compliance values and boundary condition data are collected both before and after the event). Same motivation as Claim 1 applies here.

Regarding Claim 11, Grychtol in view of Tawhai teaches the system according to claim 9, and further teaches wherein the mesh properties include a shape of a finite element in the part of the finite element model representing the predetermined anatomical region of interest (Tawhai- [0060] Only those passageways that are of a position of interest in the branching hierarchy of passageways need to be modeled to the extent of complete volumetric definition of size, shape and flow). Same motivation as Claim 1 applies here.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Grychtol et al. (US 20160242673 A1), referred herein as Grychtol in view of Tawhai et al. (US 20110093243 A1), referred herein as Tawhai further in view of Wang (US 20060072821 A1), referred herein as Wang.
Regarding Claim 5, Grychtol in view of Tawhai teaches the method according to claim 2, but does not teach wherein the mesh property includes mesh resolution of the finite element part of the finite element model.
Wang discloses a method and system for direct volume rendering of a deformable volume dataset that represent an object in motion, which is analogous to the present patent application. Wang teaches wherein the mesh property includes mesh resolution of the finite element part of the finite element model (Wang- [0031] Deformed mesh patches may be dynamically defined, with different resolutions, to better fit performance and quality balance. The precision or resolution of the interpolation may depend on the desired number of intervals between different stages. The number N of control points for the Bezier surface patches that are generated as deformed mesh patches may represent the mesh resolution of the mesh patches. In one embodiment, N may be about 17, i.e. 17.times.17 control point mesh patches may empirically be found to be sufficient for rendering the deformable slice; [0042] Further, this method may allow for dynamic filtering and intensity based segmentation during the rendering process. With full graphics hardware support, real-time rendering may be possible. This method may support dynamic resolution settings for rendering and interpolation. The user may choose the desired performance and image quality by making these settings; [0048] The mesh patch generator 250 may generate a plurality of deformed mesh patches, for each deformation matrix calculated by the deformation matrix generator 240. The deformed mesh patches may be characterized by a resolution N. Each of the deformed 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tawhai in view of Tawhai to incorporate the teachings of Wang, and applying the segmentation parameter data that includes image resolution and morphology data, as taught by Wang into the method for multi-scale meshing of branching biological structures.
Doing so would improve the performance and reduce extra memory with simple implementation for medical images in the finite element modeling of anatomical structure.


Allowable Subject Matter
1.	Claims 3, 4, 7 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, Grychtol in view of Tawhai teaches the system according to claim 1. However in the context of claims 3 and 1 as a whole, the prior art does not teach wherein the mesh property includes: (i) mesh resolution of the finite element part and (ii) a type of finite element in the finite element part of the finite element model. Therefore, Claims 3 in the context of 1 as a whole is allowable.
Regarding Claim 4, Grychtol in view of Tawhai teaches the method according to claim 2, and is objected for the same reason described as above.
Claims 7 and 8 are dependent claims of Claim 4 are therefore objected. 


Response to Arguments
Applicant's arguments filed on February 11, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
On page 7, Applicant's Remarks, with respect to claim 1, the applicant argues Tawhai does not determine an anatomical region of interest in a segmentation model. Examiner respectfully disagrees with that argument. Paragraph [0050] of Tawhai explicitly described “generation of a complete geometric model for the full conducting airway tree in an imaged subject, comprising on average 16 generations of adjacent branching passageways and more than 60,000 airway segments,” and paragraph [0051] further discloses “selected paths of interest to be identified and meshed in relatively greater detail than other paths”. Regarding this argument, it is respectfully noted that, Tawhai teaches “the pre-determined anatomical region of interest having been pre-determined based on a mesh property being desired in meshing a finite element model part of the finite element model which corresponds with the pre-determined anatomical region of interest”, as claimed.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611